Citation Nr: 0801346	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteochondritis of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 6, 1957, to 
January 10, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2005.  The 
veteran's case was remanded for additional development in 
January 2007.  The case is again before the Board for 
appellate review.


REMAND

After review of the claims file the Board has determined that 
a remand is once again necessary.  

The Board remanded this case in January 2007 for a VA 
examination, among other things.  The examiner was asked to 
review the claims file, and any necessary tests were to be 
accomplished.  The examiner was requested to determine 
whether osteochondritis of the lumbar spine was present and 
to comment on the relationship between the current findings 
and the veteran's diagnosis of osteochondrosis at his 
discharge from service.  The examiner was also requested to 
indicate whether the evidence showed that osteochondrosis 
existed prior to military service and, if so, whether the 
increase was due to the natural progression of the disease.  

Review of the post-remand August 2005 VA examination and a 
September 2005 addendum opinion reveals that the examiner 
stated that the claims file had been reviewed.  The examiner 
opined that the veteran had osteochondritis of the lumbar 
spine as a result of service-connected injury because the 
veteran reported that he fell off a bunk bed in service and 
injured his lumbar spine.  However, the service medical 
records are silent for any reference to an injury related to 
the veteran falling out of a bunk bed.  This does not mean 
that the veteran did not in fact experience such a fall, but 
the record also shows by way of an entry dated in December 
1957 that the veteran fell off a scaffold one year prior to 
his entry into service and injured his back at that time.  In 
December 1957 the veteran was seen for complaints of back 
aches "after no known recent history of trauma," which 
notation appears to refute the veteran's account.  The 
service medical records do not document any history of injury 
to the veteran's back in service.  The examiner said there 
was no indication the osteoarthritis existed prior to service 
because there was no evidence of pre-existing osteoarthritis 
prior to military service.  

The August 2007 VA examiner's opinion does not appear to take 
into account the findings made in service, including the 
notation that there was no known recent trauma.  Further, the 
examiner failed to provide an opinion regarding any 
relationship between a current diagnosis of osteochondritis 
and the veteran's diagnosis of osteochondrosis at discharge.  
Finally, an explanation for the opinion that osteoarthritis 
did not exist prior to service was not included in the 
medical opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled 
for a VA orthopedic examination by a 
qualified physician.  The examiner 
must review the claims file.  All 
necessary tests should be conducted.  
The examiner is requested to say 
whether the veteran has 
osteochondritis.  If osteochondritis 
of the lumbar spine is found, the 
examiner should comment on any 
relationship to osteochondrosis for 
which the veteran was discharged 
from military service.  The examiner 
should also be asked to indicate 
whether the evidence clearly shows 
that, despite a normal entry 
examination, osteochondrosis existed 
prior to the veteran's period of 
military service.  (The examiner 
should identify the evidence and 
clinical reasons for concluding that 
osteochondrosis pre-existed military 
service.)  If the examiner concludes 
that the evidence clearly shows that 
osteochondrosis pre-existed military 
service, the examiner should also 
indicate whether the evidence 
clearly shows that osteochondrosis 
was not permanently worsened beyond 
its natural progression during the 
veteran's short period of service.  
An explanation for the examiner's 
conclusion should be given.  The 
examiner should account for all 
pertinent entries in the service 
medical records.  

2.  After the development requested 
has been completed, review the 
medical opinion evidence to ensure 
that it is in complete compliance 
with the directives of this remand.  
If the report is deficient in any 
manner, implement corrective 
procedures.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

